IX Energy Comprehensive Services Agreement





The undersigned Gale Architecture, LLC (“Gale”), and IX Energy, Inc., (the
“Company”), individually a “Party”, collectively the “Parties”, agree as
follows:



1.
  Background and Recitals.  In accordance with the terms and conditions of this
Comprehensive Services Agreement, (the “Agreement”), Gale is hereby engaged by
IX Energy as of 3/16/09 to provide services inclusive, but not limited to, that
which would normally be considered the role and responsibilities of a Chief
Technology Officer and related technical services including but not limited to
engineering, design and architectural services as is customary for developing
solar and other renewable energy projects. It is the intention of the Parties
that GALE’s services shall be provided under this Agreement until such time that
another Agreement shall supersede this Agreement.


2.
  Role and Responsibilities.  Gale has agreed to provide the Company with highly
skilled technical services in the areas of engineering, design, analysis and
architecture and in particular, Mr. George Weiner shall act in the capacity of
Chief Technology Officer (CTO) to IX Energy during the term of this Agreement.
Mr. Weiner’s role as CTO shall include but not to be limited to oversight of all
technology related aspects of IX Energy solar and other renewable energy
systems. Additionally Mr. Weiner shall be responsible for managing a team of
engineers and other technical resources within project budgets and further Mr.
Weiner shall interface with IX Energy management in his capacity as CTO to
ensure successful implementation of profitable projects during the term of this
Agreement. The Parties agree and understand that Mr. Weiner’s responsibilities
may evolve and change with respect to his role and the role of Gale, but that
any material expansion of these responsibilities must be mutually agreed and in
writing. In his role as CTO, Mr. Weiner agrees to commit at least fifty percent
of his professional time to the Company.


3.
  Remuneration.  In consideration of GALE’s services in furtherance of this
Agreement, the Company shall provide as follows:


a.
  Fee Plan Schedule for Consultant Activities:  This fee schedule will serve as
a guideline to establishing remuneration on an ongoing basis:


(1)
  Monthly Retainer Fee: Five thousand dollars ($5,000) per month and 5,000 stock
options per month. Cash payment to be made twice a month, on the 1st and 15th of
the each month beginning April 1st, 2009 for the prior two weeks period and
stock options awarded at the end of each month, beginning with the month of
April.


(2)
  Commission Fees: For any new introduction(s) and development efforts made
directly to IX Energy that result in a project for the Company, GALE will be
entitled to one half a percent (.5%) of the gross project revenue (“GPR”)
resulting from such introduction(s) with Gross Profit of up to ten percent (10%)
and one percent (1.0%) of GPR for projects with Gross Profits in excess of ten
percent (10%). All introductions must be agreed to by the Parties and shall be
listed on Appendix A to this agreement prior to initial contact between the
introduction and


--------------------------------------------------------------------------------




2





IX Energy and such listing signifies approval of such Introduction by GALE. Any
introduction that does not generate revenue within twelve months (12) months of
listing shall be removed from Appendix A and GALE shall not be entitled any
referral fees, unless otherwise agreed to by the Parties.



b.
  Remuneration for services rendered to date:  For services rendered to date,
the Company agrees to compensate George Weiner in the form of IX Energy
Restricted Stock. The remuneration as stated in this paragraph 3(b) represents
all obligations to Mr. Weiner for all services performed to date.


c.
  Expenses.  IX Energy agrees to reimburse GALE for all commercially reasonable
costs and expenses incurred by GALE in connection with the performance of
services under this engagement for which remuneration is being paid in
accordance with this Agreement. It is understood and agreed that any such costs
and expenses will be billed on a weekly basis, and that the Company shall pay
any such costs and expenses promptly upon receipt of the Consultant’s bill;
pre-approval is required for expenses over $500. For additional engineering
services as necessary to provide technical support for projects a budget
estimate not to exceed $1,000 per month, unless agreed to by the Company, for
hourly work of staff – this may change, based on the level of effort required to
develop the Solar Carport and Geothermal:


n
  For Wiring Design on various projects:
Ian Denholm, PE   $40 per hour   Est. 4 hrs/month (Electrical Engineer)


n
  For Design Work on Solar Carport:
Dan Schmitz   $70 per hour   Est. 10 hrs/month (Industrial Engineer)


n
  For CAD Drawing of PV and Geo Layouts
Claudia Gonzalez   $30 per hour   Est. 10 hrs/month (Architectural)


4.
  Confidentiality.  Except as required by applicable law or legal process,
neither the Company nor the Consultant will make any public disclosure or
statement to third parties with respect to the Company’s clients or the matters
set forth herein unless the other Party has previously approved such public
disclosure and/or statement.


5.
  Conflict of Interest.  GALE shall not seek or perform business for any entity,
person, or business that is in conflict or competition with IX Energy regarding
any client or project for which GALE is engaged under this Agreement, or that is
in the nature of the Company’s business in direct competition with IX Energy or
one of GALE’s clients or Partners during and for twelve (12) months after the
expiration or termination of this Agreement, unless fully disclosed and agreed
to in advance by the parties and further, GALE shall not compete, directly or
indirectly, with a business transaction of the Company.


6.
  Status of Contractor.  The Parties acknowledge and agree that the Consultant
is an


--------------------------------------------------------------------------------




3





independent contractor to the Company for all services performed under this
Agreement until a subsequent member agreement is executed between the Parties.



7.
  Term and Termination.  Upon its execution by the Parties, the term of this
Agreement shall be in effect and shall expire upon execution of another
agreement, but no later than March 31st, 2010, unless agreed by both Parties.
Should the term of this Agreement extend beyond March 31st, 2010, the Engagement
Term shall automatically extend for additional twelve (12) month periods
starting upon the expiration of the initial Engagement Term unless terminated in
accordance with this section 7. This Agreement may be terminated by either party
hereto upon thirty (30) days prior written notice to the other; provided
however, that no such termination shall affect the right of the GALE to receive
any fees payable hereunder or fees earned prior to such termination or the right
of the GALE to receive reimbursement for its costs and expenses incurred prior
to such termination.


8.
  Arbitration.  Any controversy or claim arising out of or relating to this
Agreement, or any breach thereof, shall be settled by arbitration in accordance
with the Commercial Arbitration Rules of the American Arbitration Association
and judgment upon the award rendered by the arbitrators may be entered in any
court having jurisdiction thereof. Any such arbitration shall be held in
Delaware.


9.
  Attorneys Fees.  If any suit, action or arbitration is initiated by any Party
to enforce this Agreement or otherwise with respect to the subject matter of
this Agreement, the prevailing Party in such suit, action or arbitration shall
be entitled to recover reasonable attorneys fees incurred in the preparation and
prosecution or defense of such suit, action or arbitration as such fees are
fixed by the trial court or the arbitrator and, if any appeal is taken from the
decision of the trial court or arbitrator, reasonable attorneys fees as fixed by
the appellate court.


10.
  Amendments.  This Agreement may be amended only in writing by the mutual
agreement of the parties.


11.
  Governing Laws.  This Agreement shall be governed by the internal laws of the
State of Delaware, without application of its internal conflict of law
principles.


12.
  Binding Nature.  This Agreement is legally binding on the Parties.


13.
  Counterparts.  This Agreement may be executed in duplicate counterparts, each
of which shall be considered an original instrument, but all of which shall be
considered one and the same agreement.


--------------------------------------------------------------------------------




4





Acknowledged, agreed to and accepted this 23rd day March, 2009, by and between:









IX Energy Inc.
           
GALE ARCHITECTURE, LLC
[karen-morgan.jpg]
 
           
[george-weiner.jpg]
 
By ____________________
           
By ____________________
Karen Morgan
President
           
George Weiner
Managing Member

--------------------------------------------------------------------------------